Citation Nr: 0822725	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  99-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 2, 1987, rating decision that assigned an effective 
date of February 5, 1987, for the grant of service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for an earlier effective 
date for service connection for PTSD.

In April 2001, to support his claim, the veteran testified at 
a hearing at the Board's offices in Washington, DC (central 
office hearing), before a Veterans Law Judge (VLJ) who is no 
longer employed at the Board.  In a March 2003 letter, the 
Board informed the veteran that the VLJ who had presided at 
that hearing was no longer employed by the Board.  The Board, 
therefore, explained that the veteran had the right to a 
hearing before another VLJ who would ultimately decide his 
appeal, but that if he did not respond within thirty days 
from the date of the letter, the Board would assume that he 
did not want an additional hearing and proceed accordingly.  
See 38 C.F.R. § 20.707 (2007).  Since he did not respond 
within thirty days, he waived the right to an additional 
hearing.

During his hearing, the veteran first raised an additional 
theory of entitlement, alleging there was CUE in the 
September 2, 1987, rating decision assigning an effective 
date of February 5, 1987, for the award of service connection 
for PTSD.  He based his CUE claim on the notion that the RO 
had failed to consider 38 C.F.R. § 3.157 and the 
interpretation of that regulation in a September 1981 
VA General Counsel (GC) memorandum.

In September 2001, the Board remanded this case to the RO for 
initial consideration of the veteran's CUE claim, which the 
RO denied in a November 2002 supplemental statement of the 
case (SSOC).  In June 2003, the Board affirmed the RO's 
denial of the CUE claim, and the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2006, the Court issued an order vacating and dismissing the 
veteran's claim for an effective date prior to February 5, 
1987, for the grant of service connection for PTSD, as this 
was an unauthorized collateral review of a final RO decision.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court 
then vacated the Board's decision denying CUE in the 
September 2, 1987, rating decision and remanded this issue 
for readjudication according to the directives specified. 

In addition, the Court noted that the veteran had introduced 
an additional theory of CUE based on VA's failure to "give a 
sympathetic reading to [his] filings in [the] earlier 
proceeding to determine the scope of the claims."  See 
Roberson v. Principi, 255 F.3d 1378 (Fed. Cir. 2001).  
Specifically, the veteran challenged the Board's finding that 
a June 1, 1970, rating decision was final based on the 
medical evidence present at the time of that decision, and 
requested that the June 1970 decision be revised (see his 
January 2007 letter).  The Court, however, determined it 
lacked jurisdiction to consider this additional theory of 
entitlement in the first instance, and therefore dismissed 
it.  

In February 2007, the Board remanded this case and instructed 
the RO to readjudicate the veteran's claim that the RO had 
committed CUE in the September 2, 1987, rating decision by 
assigning an effective date of February 5, 1987, for the 
award of service connection for PTSD.  The Board specifically 
instructed the RO to address the veteran's argument that 
medical treatment records in 1970 and 1975 constituted an 
informal claim under 38 C.F.R. § 3.157 based on an 
interpretation of that regulation in a September 1981 
memorandum by VA's Office of General Counsel.  The RO 
readjudicated the CUE claim concerning the September 2, 1987, 
rating decision in a May 2007 SSOC.

Also when remanding this case in February 2007, the Board 
referred to the RO the additional issue concerning whether 
there was CUE in the earlier June 1970 rating decision.  Just 
as the Court had concluded, the Board indicated it did not 
have jurisdiction to consider this additional issue in the 
first instance since the RO had not yet adjudicated it, much 
less denied this additional claim and the veteran responded 
by filing a timely appeal.  38 C.F.R. § 20.200; Godrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The RO has since adjudicated this additional claim in a May 
2008 rating decision.  But since the veteran has not 
separately appealed that decision, this additional claim is 
not before the Board.  38 C.F.R. § 20.200 (2007).  So this 
decision will only concern whether there was CUE specifically 
in the more recent September 1987 rating decision that 
assigned an effective date of February 5, 1987, for the grant 
of service connection for PTSD.


FINDINGS OF FACT

1.  In November 1969, the veteran filed a claim for service 
connection for shrapnel wounds of the right arm, a cerebral 
concussion, and edema of the left eye.  

2.  An unappealed June 1970 rating decision awarded service 
connection for (1) post-traumatic encephalopathy, (2) left 
eye ambloyopia, (3) frontoparietal and occipital burr holes, 
and (4) residuals of a shrapnel wound of the right arm.

3.  On February 5, 1987, the RO received the veteran's 
correspondence in which he requested that VA review his 
claims file and award service connection for PTSD.  

4.  Prior to February 5, 1987, neither a formal nor an 
informal communication in writing had been received from the 
veteran requesting service connection for a psychiatric 
disorder - inclusive of PTSD.

5.  A September 2, 1987, rating decision granted service 
connection and assigned a 30 percent disability rating for 
PTSD, retroactively effective from February 5, 1987.

6.  The correct facts relating to service connection for a 
psychiatric disorder, inclusive of PTSD, as they were known 
at the time of the September 1987 rating decision were before 
the RO, and the statutory or regulatory provisions extant at 
the time were correctly applied.  The decision was not 
egregious or fatally flawed in not assigning an earlier 
effective date.


CONCLUSION OF LAW

The September 2, 1987, rating decision that assigned an 
effective date of February 5, 1987, for the grant of service 
connection for PTSD did not involve CUE.  38 C.F.R. § 3.105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1969, the veteran filed a claim for service 
connection for shrapnel wounds of the right arm, a cerebral 
concussion, and edema of the left eye.  A January 1970 VA 
medical report notes that the veteran appeared tense and 
anxious, that he had recurring dreams and nightmares dealing 
with Vietnam, and that a "PFE" was granted on anxiety 
reaction.  In March 1970, the RO requested a VA medical 
examination for the three claimed conditions and for anxiety.  
A June 1970 rating decision awarded service connection for 
(1) post-traumatic encephalopathy, (2) left eye ambloyopia, 
(3) frontoparietal and occipital burr holes, and (4) 
residuals of a shrapnel wound of the right arm.  

In September 1975, the veteran was afforded a VA compensation 
examination for his head injury, shrapnel wounds, left eye 
injury, and right arm injury.  The examination report 
indicated that the veteran was "extremely nervous."  

On February 5, 1987, the veteran requested that VA review his 
claims file and award service connection for PTSD.  In 
September 1987, the RO awarded service connection for PTSD, 
rated 30-percent disabling, effective February 5, 1987, 
the date of claim.  The record does not indicate that the 
veteran filed a timely Notice of Disagreement (NOD) as to 
that decision.  



A November 1995 RO decision determined that the veteran was 
eligible for Dependents' Education Assistance (DEA) benefits, 
effective October 11, 1995, based on a permanent and total 
service-connected disability.  In July 1996, the veteran 
field an NOD as to the November 1995 RO decision, 
specifically contesting the effective date of the award of 
DEA benefits.  After the RO issued the veteran a Statement of 
the Case (SOC) concerning the effective date of his DEA 
award, an August 1998 letter from the veteran's 
representative explained that the veteran did not appeal the 
effective date of the award of DEA benefits, but rather the 
effective date of the award of service connection for PTSD.  
The veteran argued that the actual effective date for the 
award of service connection for PTSD should be in the early 
1970s, when he first started having PTSD symptoms.  

The issue on appeal was initially characterized as 
entitlement to an effective date of October 24, 1969, the 
first day following release from active duty, for the grant 
of service connection for PTSD.  But at a hearing before the 
Board in April 2001, the veteran's representative stated that 
"the earlier rating decision of September 2, 1987, and all 
subsequent ratings contained clear and unmistakable error" 
because those decisions did not "establish a proper 
effective date" for service connection for PTSD.  
Specifically, the veteran argued that the provisions of 
38 C.F.R. § 3.157 required VA to treat the medical reports 
diagnosing anxiety as claims for benefits.  The veteran 
relied on a September 1981 VA General Counsel memorandum, 
which stated that "[i]n previous unpublished opinions by 
this office, we concluded that under 38 C.F.R. § 3.157(b)(1), 
a report of VA hospitalization in the case of a service-
connected veteran is considered a claim for increased 
benefits, even though the disability concerned is other than 
one for which service connection has already been 
e[s]tablished."



II.  Analysis

As an initial matter, it is worth mentioning that VA's duties 
to notify and assist claimants under the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to claims alleging 
CUE - irrespective of whether the RO or Board made the 
decision being challenged.  Parker v. Principi, 15 Vet. App. 
407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Therefore, the Board will not further 
discuss the provisions of the VCAA.

Since the veteran did not appeal the September 2, 1987, 
rating decision concerning the effective date assigned for 
his award of PTSD, that decision is final and binding on him 
based on the evidence then of record and can only be revised 
on the basis of CUE.  See 8 U.S.C.A. § 7105(b)(1); see also 
Rudd, 20 Vet. App. at 299 (holding that a free-standing claim 
for an earlier effective date as to a previous final decision 
is not authorized by law).  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (italics added for emphasis).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not CUE.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 
(1994). "[I]t is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty 
to assist cannot constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 2, 
1987, rating decision.  38 C.F.R. § 3.105.  The statutes and 
regulations concerning effective dates have remained 
relatively unchanged since 1987.  Pursuant to 38 C.F.R. 
§ 3.400 (1987), except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
Id. 

Also in 1987, the law and regulations provided that a 
specific claim in the form prescribed by the Administrator 
must be filed in order for benefits to be paid to any 
individual under the laws administered by the Veterans 
Administration [now Department of Veterans Affairs (VA)].  
See 38 C.F.R. § 3.151 (1987)); see also 38 U.S.C.A. § 5101 
(formerly § 3001).  VA regulations provided that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
38 C.F.R. § 3.155 (1987).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniform 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(1987).  

The Board finds that the September 2, 1987, rating decision 
that assigned an effective date of February 5, 1987, for the 
grant of service connection for PTSD did not involve CUE.  
The record at that time showed the veteran had first filed a 
claim for service connection for PTSD on February 5, 1987.  
His VA medical reports of January 1970, April 1970 and 
September 1975, indicating he had anxiety and nightmares 
about Vietnam, do not constitute informal claims for a 
psychiatric disorder under 38 C.F.R. § 3.157 (1987), as this 
regulation applies only to a distinct group of claims where 
service connection already has been established or denied 
on the basis that the disability is not compensable in 
degree. 

The veteran's central argument that 38 C.F.R. § 3.157 (1987) 
required VA to treat these medical reports as informal claims 
for benefits is that the September 1981 GC memorandum stated 
that "[i]n previous unpublished opinions by this office, 
we concluded that under 38 C.F.R. § 3.157(b)(1), a report of 
VA hospitalization in the case of a service-connected veteran 
is considered a claim for increased benefits, even though the 
disability concerned is other than one for which service 
connection has already been e[s]tablished."  The Board 
emphasizes, however, that this was an incorrect 
interpretation of 38 C.F.R. § 3.157(b)(1).  The GC has since 
issued a clarifying opinion.

In a subsequent May 1984 opinion, VA's Office of General 
Counsel modified its position concerning the interpretation 
of  38 C.F.R. § 3.157(b).  In the May 1984 opinion, the GC 
stated that 38 C.F.R. § 3.157(b) requiring that VA accept 
reports of examination or treatment as informal claims for 
increased benefits or to reopen referred only to reports 
concerning disability for which a formal claim for 
compensation or pension had been previously disallowed (or, 
with respect to compensation, denied solely because the 
service-connected disability was noncompensable in degree).  
Thus, based on this revised opinion by VA's Office of General 
Counsel, since the veteran's claim for service connection for 
a psychiatric disorder had not been previously disallowed, or 
indeed ever considered, the medical reports of January 1970, 
April 1970 and September 1975 cannot be considered informal 
claims for benefits for a psychiatric disorder.  Instead, the 
veteran was required to file a specific claim for service 
connection for PTSD, which he did not do until February 5 
1987 (the current effective date of his award).

Since the May 1984 GC opinion was issued prior to the 
September 2, 1987, rating decision at issue, it may be 
considered in determining whether the September 2, 1987, 
rating decision contains CUE.  Joyce v. Nicholson, 19 Vet. 
App. 36, 42 (2005) (in adjudicating a request for revision of 
a prior decision on the basis of CUE, VA must base its 
decision "on the record and the law that existed at the time 
of the prior . . . decision.").  The RO, in September 1987, 
was also bound by this interpretation of 38 C.F.R. § 3.157 
since it was issued to correct the prior September 1981 GC 
memorandum.  Moreover, GC's interpretation in May 1984 is 
consistent with the plain language of 38 C.F.R. § 3.157.  
Swritzer v. Brown, 5 Vet. App. 503, 504-5 (1993) ("As in all 
questions involving statutory interpretation, our analysis 
begins with an examination of the language of the statute 
itself.")

For these reasons and bases, the Board finds that the RO 
correctly applied the laws and regulations in September 2, 
1987, when assigning an effective date of February 5, 1987, 
for the award of service connection for PTSD.  The RO's 
decision to assign this effective date was not egregious or 
fatally flawed.  Thus, the September 2, 1987, rating decision 
assigning this effective date of February 5, 1987, for the 
grant of service connection for PTSD did not involve CUE.  
Accordingly, the appeal is denied.


ORDER

The appeal is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


